1    JEFFREY BOSSERT CLARK
     Assistant Attorney General
2    Environment & Natural Resources Division
3    United States Department of Justice
     SYDNEY A. MENEES (D.C. Bar No. 1027544)
4    sydney.menees@usdoj.gov
     Environmental Defense Section
5    601 D Street N.W., Suite 8000
6    Washington D.C. 20004
     Telephone (202) 514-2398
7    Facsimile (202) 514-8865
8    Attorneys for Defendants
9
10                        IN THE UNITED STATES DISTRICT COURT
11                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13
     COMMITTEE FOR A BETTER ARVIN, et           Case No.: 3:18-CV-05700-RS
14
     al.
15
                          Plaintiffs,
16                                              JOINT STIPULATION OF
                                                DISMISSAL
17                  v.

18
     ANDREW WHEELER, et al.,
19
                          Defendants.
20
21
22
23
24
25
26
27
28



                                         1
                                                                    JOINT S TIPULATION OF DISMISSAL
                                                                        C ASE NO. 3:18-CV-05700-RS
1            WHEREAS, Plaintiffs Committee for a Better Arvin, Committee for a Better Shafter,
2    Medical Advocates for Healthy Air, and National Parks Conservation Association alleged in
3    their Complaint that Defendant, Andrew R. Wheeler, in his official capacity as the Acting
4    Administrator of the U.S. Environmental Protection Agency (“EPA”) and Mike Stoker in his
5    capacity as Regional Administrator of EPA Region 9 failed to make findings of failure to submit
6    nonattainment state implementation plans (“SIPs”) for the San Joaquin Valley for various
7    elements of Clean Air Act (“CAA”) 42 U.S.C. § 7513a, for the 1997, 2006, and 2012 fine
8    particulate matter (“PM2.5”) national ambient air quality standards (“NAAQS”) (Dkt. No. 1);
9            WHEREAS, Plaintiffs filed a motion for summary judgment to compel EPA to issue the
10   findings of failure to submit with 30 days (Dkt. No. 9);
11           WHEREAS, on October 17, 2018, EPA answered the Complaint (Dkt. No. 21);
12           WHEREAS, the Court granted Plaintiffs’ motion for summary judgment (Dkt. 22);
13           WHEREAS, the Court also ordered, “[p]ursuant to 42 U.S.C. § 7604(d), defendants shall
14   reimburse plaintiffs for the reasonable costs plaintiffs have incurred as a result of this litigation,
15   including reasonable attorney fees, in an amount to be determined upon submission of the
16   necessary application in accordance with the rules;”
17           WHEREAS, EPA made findings of failure to submit a SIP for the time periods identified
18   by the Plaintiffs. Final Rule, 83 Fed. Reg. 62,720 (Dec. 6, 2018);
19           WHEREAS, pursuant to stipulation, the Court continued the initial case management
20   conference scheduled until June 13, 2019, to allow the parties to resolve plaintiffs’ claim for
21   costs of litigation (Dkt. 29);
22           WHEREAS, the parties agree that all substantive claims are now moot;
23           WHEREAS, the parties have resolved Plaintiffs’ claim for cost of litigation pursuant to
24   CAA section 304(d), 42 U.S.C. § 7604(d), but payment has not yet been effectuated. EPA
25   expects that payment will be completed by August 28, 2019;
26           NOW THEREFORE, the parties stipulate that pursuant to Fed. R. Civ.
27   Proc. 41(a)(1)(A)(ii):
28           1.      All claims are dismissed.



                                                    2
                                                                                   JOINT S TIPULATION OF DISMISSAL
                                                                                       C ASE NO. 3:18-CV-05700-RS
1           2.     Plaintiffs’ claim for costs of litigation is dismissed.
2           3.     The parties stipulate to and request that the Court enter an order vacating the case
3                  management conference set for June 13, 2019 (Dkt. No. 29).
4
5    Respectfully submitted,
6
     Date: May 3, 2019                             Respectfully submitted,
7
8
9                                                    /s/ Colin O’Brien
                                                   COLIN O’BRIEN, SB NO. 309413
10
                                                   cobrien@earthjustice.org
11                                                 PAUL CORT, SB No. 184336
                                                   pcort@earthjustice.org
12                                                 EARTHJUSTICE
13                                                 50 California Street, Suite 500
                                                   San Francisco, CA 94111
14                                                 Tel. (415) 217-2000 / Fax. (415) 217-2040
15                                                 Counsel for Plaintiffs
16
17                                                   /s/ Sydney A. Menees
                                                   SYDNEY A. MENEES (D.C. Bar No. 1027544)
18                                                 U.S. Department of Justice
19                                                 Environment & Natural Resources Division
                                                   Environmental Defense Section
20                                                 601 D Street N.W., Suite 8000
                                                   Washington D.C. 20004
21                                                 sydney.menees@usdoj.gov
22                                                 Telephone (202) 514-2398
                                                   Facsimile (202) 514-8865
23
                                                   Counsel for Defendants
24
25
26
27
28



                                                   3
                                                                               JOINT S TIPULATION OF DISMISSAL
                                                                                   C ASE NO. 3:18-CV-05700-RS
1                                                ORDER
2           Pursuant to Fed. R. Civ. P. 41(a)(1)(A), the parties have jointly stipulated to dismissal of
3    this matter. In light of the stipulated dismissal, the case management hearing set for June 13,
4    2019 is hereby VACATED.
5           IT IS SO ORDERED.
6                3rd day of May, 2019.
     DATED this ______

7
8
9                                          ________________________________
                                           RICHARD SEEBORG
10
                                           UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                JOINT S TIPULATION OF DISMISSAL
                                                                                      C ASE NO. 3:18-CV-05700-RS
